Exhibit 10.3

SHARE APPRECIATION RIGHT AGREEMENT

This Share Appreciation Right Agreement (“Agreement”) is made as of <<DATE>>
between ARGO GROUP INTERNATIONAL HOLDINGS, LTD. (the “Company”), and <<NAME>>
(the “SAR Holder” or “Participant”).

R E C I T A L S

A. The Company’s [2007 // 2014] Long-Term Incentive Plan (the “Plan”) provides
for the granting of equity awards using share appreciation rights (“SARs”).

B. Pursuant to the Plan, the administration of the Plan has been delegated to
the Compensation Committee of the Board of Directors of the Company (the
“Committee”).

C. Pursuant to the Plan, the Committee has determined that it is in the best
interests of the Company and its stockholders to grant a SAR to the SAR Holder
covering <<# GRANTED>> Shares as defined herein, contingent upon satisfaction of
performance criteria, if any, set forth in Exhibit A hereto, as an inducement to
remain in the employ of the Company and as an incentive for increased effort
during such service, and has approved the execution of this Agreement between
the Company and the SAR Holder.

A G R E E M E N T

NOW, THEREFORE, the parties hereto agree as follows:

1. (a) The Company grants to the SAR Holder an SAR denominated solely for
purposes of calculation in Common Shares of the Company’s stock (referenced as
“Shares”) as follows: <<# GRANTED>> Shares (the “target grant” or “grant at
target”) on the terms and conditions hereinafter set forth at a Grant Price of
<<$PRICE>> per Share exercisable from time to time in accordance with the
provisions of this Agreement during a period expiring on the seventh anniversary
of the date of this Agreement (the “Expiration Date”) contingent upon
achievement of performance goals and thresholds (the “Performance Matrix”), if
any, set forth in Exhibit A hereto. The amount of the target grant may be
adjusted upwards or downwards based on the criteria set forth in Exhibit A to
determine the final amount of the award prior to issuance (the “adjusted
grant”).

(b) Upon exercise of the SAR, the SAR Holder will be entitled to an amount of
Common Shares of the Company equal to the product of (x) and (y) where
(x) equals the excess of the fair market value of a Share on the date of
exercise over the Grant Price and (y) equals the number of Shares specified in
the notice of exercise.

2. (a) Subject the criteria, if any, set forth in Exhibit A hereto, this SAR
shall become vested and exercisable by the SAR Holder pursuant to the schedule
set forth in subparagraph (b) below. In the event that the Performance Matrix
criteria require adjustment of the target amount to zero, then this SAR shall be
null and void as of such date and shall be of no further force and effect.



--------------------------------------------------------------------------------

(b) The SAR Holder may not exercise this SAR prior to the first anniversary of
the date of the Agreement. Thereafter, this SAR may be exercised with respect to
the indicated percentage of Shares covered by the SAR on and after the
respective anniversary dates (each, an “Anniversary Date”) of this Agreement as
follows:

 

           Cumulative   Anniversary    Percentage     Percentage  

Date

   Exercisable     Exercisable  

First

     25 %      25 % 

Second

     25 %      50 % 

Third

     25 %      75 % 

Fourth

     25 %      100 % 

At any time after the fourth anniversary date of this Agreement but no later
than the Expiration Date, the SAR Holder may exercise all or any part (subject
to the provisions of the following sentence) of this SAR which the SAR Holder
theretofore failed to exercise. The foregoing limitations shall similarly apply
to the transferees of the SAR Holder by will or by the laws of descent or
distribution, so that said transferees shall be entitled (provided they act
within twelve (12) months after the death of the SAR Holder but in no event
later than the Expiration Date) to exercise all or any portion of this SAR, but
with respect to which this SAR was not previously exercised. This SAR may be
exercised during the lifetime of the SAR Holder only by the SAR Holder, or
within twelve (12) months after his death by his transferees by will or the laws
of descent or distribution, and not otherwise, regardless of any community
property interest therein of the spouse of the SAR Holder, or such spouse’s
successors in interest. If the spouse of the SAR Holder shall have acquired a
community property interest in this SAR, the SAR Holder, or the SAR Holder’s
permitted successors in interest, may exercise the SAR on behalf of the spouse
of the SAR Holder or such spouse’s successors in interest, subject to the
restrictions stated above.

(c) Notwithstanding the vesting schedule set forth in Section 2(b), all [rights
// shares] subject to this SAR shall become immediately vested and exercisable
[simultaneous with and contingent upon the occurrence of a Change in Control //
if within twelve (12) months after the occurrence of a Change in Control,
Participant’s employment is involuntarily terminated by the Company or any of
its Subsidiaries for any reason other than Cause (as hereinafter defined) or
Participant’s death or disability, or Participant’s voluntarily termination of
his or her employment with the Company and all Subsidiaries for Good Reason
within sixty (60) days after the occurrence of the event giving rise to such
Good Reason]. For purposes of this Agreement, “Change in Control” shall have the
meaning given to that term from time to time in the Plan.

3. Each exercise of this SAR shall be by means of a written notice of exercise
delivered to the Company, specifying the number of Shares to which the exercise
relates. The SAR Holder agrees to pay to the Company the minimum statutory
withholding requirement arising in connection with the exercise of the SAR; and
the Company shall have the right, without the SAR Holder’s prior approval or
direction, to satisfy such withholding tax by withholding all or any part of the
Shares that would otherwise be transferred and delivered to the SAR Holder, with
any Shares so withheld to be valued at the fair market value of the Common Stock
on the date of such withholding. Any Shares withheld to satisfy this obligation
will not exceed the minimum statutory withholding requirement. The Participant,
with the consent of the Company, may satisfy such withholding tax (i) in cash or
certified or cashier’s check payable to the order of the Company, or (ii) by
having the Company withhold Shares that would otherwise become Vested Shares,
with any Shares so withheld to be valued at the fair market value of the Common
Share on the date of such withholding, or any combination thereof.



--------------------------------------------------------------------------------

4. The fair market value of a Common Share of the Company’s stock shall be
determined for purposes of this Agreement by reference to the closing price of
such share on the principal stock exchange on which the Common Shares are then
listed or, if such shares are not then listed on an exchange, by reference to
the closing price (if a National Market Issue) or the mean between the bid and
asked price (if other over-the-counter issue) of a share as supplied by the
National Association of Securities Dealers through NASDAQ (or its successor in
function), in each case as reported by The Wall Street Journal, for the date on
which the stock appreciation right is granted or exercised or if such day is not
a business day, for the business day immediately preceding such date (or, if for
any reason no such price is available, in such other manner as the Committee may
deem appropriate to reflect the then fair market value thereof).

5. (a) If the SAR Holder ceases for any reason whatsoever to be an employee of
the Company or a subsidiary corporation (as defined in Section 424(f) of the
United States Internal Revenue Code of 1986, as amended (the “Code”)), for
reasons other than a termination by the Company for Cause (defined below) or
termination due to death or permanent disability (as defined in Section 22(e)(3)
of the Code), this SAR shall become void and of no further force or effect as of
the 30-day anniversary of the cessation of such employment; provided, however,
that if such cessation of employment shall be due to the SAR Holder’s voluntary
resignation with the consent of the Committee of the Board of Directors of the
Company or such subsidiary corporation, expressed in the form of a written
resolution, then, the SAR Holder may at any time within a period of three
(3) months after the date he so ceases to be an employee of the Company or any
such subsidiary corporation, and not thereafter, exercise the SAR granted hereby
to the extent such SAR was exercisable by him on the date of such cessation of
such employment. The employment of the SAR Holder shall be deemed to continue
during any leave of absence which has been authorized by the Company, provided
that no exercise of this SAR may take place during any such authorized leave of
absence excepting only during the first three (3) months thereof.
Notwithstanding the foregoing provisions of this Section 5(a), if the SAR
Holder’s employment with the Company is terminated by the Company for Cause,
this SAR shall become void and of no further force or effect as of the date of
such termination of employment.

(b) Notwithstanding the vesting schedule set forth in Section 2(b), if the SAR
Holder’s employment with the Company or a subsidiary corporation (as defined in
Section 424(f) of the Code) is terminated as a result of the death or permanent
disability (as defined in Section 22(e)(3) of the Code) of the SAR Holder, all
rights subject to this SAR shall become immediately vested and exercisable and
may be exercised within twelve (12) months after the date of such death or
permanent disability. During the period after death, the SAR may, to the extent
that it remained unexercised, be exercised by the person or persons to whom the
SAR Holder’s rights under the SAR granted hereby shall pass by any reason of the
death of the SAR Holder, whether by will or by the applicable laws of descent
and distribution; provided, however, that in no event may the SAR granted hereby
be exercised to any extent by anyone after the Expiration Date specified in
Section 1 above.

(c) For purposes of this SAR, the term “Cause” shall be as defined in any
existing employment, consulting or any other agreement between the SAR Holder
and the Company or a subsidiary or an affiliate provided the SAR Holder is in
fact terminated for cause pursuant to such agreement, or, in the absence of such
an employment, consulting or other agreement, shall be defined



--------------------------------------------------------------------------------

as (i) the determination by the Company, that the SAR Holder has ceased to
perform his duties to the Company, or a subsidiary or an affiliate (other than
as a result of his incapacity due to physical or mental illness or injury),
which failure amounts to an intentional and extended neglect of his duties to
such party, (ii) the determination by the Company, that the SAR Holder has
engaged or is about to engage in conduct materially injurious to the Company or
a subsidiary or an affiliate, monetarily or otherwise, (iii) the SAR Holder
having been convicted of, or pleaded guilty or no contest to, a felony,
(iv) conduct by SAR Holder that involves theft, fraud or dishonesty,
(v) repeated instances of drug or alcohol abuse or unauthorized absences during
scheduled work hours, or (vi) the failure of the SAR Holder to follow the lawful
instructions of the Board or his direct superiors.

6. This SAR and the rights and privileges granted hereby shall not be
transferred, assigned, pledged or hypothecated in any way, whether by operation
of the law or otherwise, except by will or the laws of descent and distribution.
Upon any attempt so to transfer, assign, pledge, hypothecate or otherwise
dispose of this SAR or any right or privileges granted hereby contrary to the
provisions hereof, this SAR and all rights and privileges contained herein shall
immediately become null and void and of no further force or effect.

7. If the outstanding common shares of the Company are increased, decreased,
changed into, or exchanged for a different number or kind of shares or
securities of the Company through reorganization, recapitalization,
reclassification, stock dividend, stock split or reverse stock split, or other
similar transaction, an appropriate and proportionate adjustment (to be
conclusively determined by the Board of Directors of the Company) shall be made
in the number and kind of securities associated with this SAR, without change in
the total price applicable to the unexercised portion of this SAR but with a
corresponding adjustment in the price for each share or other unit of any
security covered by this SAR.

Upon the dissolution or liquidation of the Company, or upon a reorganization,
merger or consolidation of the Company with one or more corporations as a result
of which the Company is not the surviving corporation, or upon the sale of
substantially all the assets or more than 80% of the then outstanding stock of
the Company to another corporation, this SAR shall terminate (except to the
extent previously exercised, including, without limitation, giving effect to the
acceleration provisions of Section 2 (c) hereof) unless express written
provision be made in connection with such transaction for (i) the assumption of
this SAR or the substitution therefore of a new SAR covering the stock of a
successor employer corporation, or a parent or subsidiary thereof, with
appropriate adjustments as to number and kind of rights and prices, such
adjustments to be conclusively determined by the Board of Directors of the
Company; (ii) the continuance of the Plan by such successor corporation in which
event this SAR shall remain in full effect under the terms so provided; or
(iii) the payment in cash or stock in lieu of and in complete satisfaction of
this SAR.

Adjustments under this Section 7 shall be made by the Board of Directors, whose
determination as to what adjustments shall be made, and the extent thereof shall
be final, binding and conclusive. No fractional shares of stock shall be used in
calculating the Shares for purposes of this SAR under the Plan on any such
adjustment.

8. Neither the Participant nor any other person legally entitled to the benefits
hereof shall be entitled to any of the rights or privileges of a stockholder of
the Company in respect of any of the SAR at any time or for any purpose
whatsoever.



--------------------------------------------------------------------------------

9. Confidential Information.

(a) The Company shall disclose to the Participant, or place the Participant in a
position to have access to or develop, trade secrets or confidential information
of the Company or its Affiliates (as defined below); and/or shall entrust the
Participant with business opportunities of the Company or its Affiliates; and/or
shall place the Participant in a position to develop business good will on
behalf of the Company or its Affiliates.

(b) The Participant acknowledges that during his employment with the Company he
occupies a position of trust and confidence and agrees that he shall treat as
confidential and shall not, without prior written authorization from the
Company, directly or indirectly, disclose or make known to any person or use for
his own benefit or gain, the methods, process or manner of accomplishing the
business undertaken by the Company or its Affiliates, or any non-public
information, plans, formulas, products, trade secrets, marketing or
merchandising strategies, or confidential material or information and
instructions, technical or otherwise, issued or published for the sole use of
the Company, or information which is disclosed to the Participant or in any
acquired by him during his employment with the Company, or any information
concerning the present or future business, processes, or methods of operation of
the Company or its Affiliates, or concerning improvement, inventions or know how
relating to the same or any part thereof, it being the intent of the Company,
with which intent the Participant hereby agrees, to restrict him from
disseminating or using for his own benefit any information belonging directly or
indirectly to the Company which is unpublished and not readily available to the
general public (collectively, “Confidential Information”).

(c) The confidentiality obligations set forth in (a) and (b) of this Section 9
shall apply during the Participant’s employment by the Company and indefinitely
thereafter.

(d) All information, ideas, concepts, improvements, discoveries, and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
the Participant, individually or in conjunction with others, during the
Participant’s employment with the Company (whether during business hours or
otherwise and whether on the premises of the Company or an Affiliate or
otherwise) that relate to the business, products or services of the Company or
any Affiliate shall be disclosed to the Board and are and shall be the sole and
exclusive property of the Company or such Affiliate. Moreover, all documents,
drawings, memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, e-mail, voice mail, electronic data bases,
maps and all other writings and materials of any type embodying any such
information, ideas, concepts, improvements, discoveries and inventions are and
shall be the sole and exclusive property of the Company. Upon termination of the
Participant’s employment for any reason, the Participant promptly shall deliver
the same, and all copies thereof, to the Company.

(e) If, during the Participant’s employment by the Company, the Participant
creates any work of authorship fixed in any tangible medium of expression that
is the subject matter of copyright (such as video tapes, written presentations,
or acquisitions, computer programs, e-mail, voice mail, electronic data bases,
drawings, maps, architectural renditions, models, manuals, brochures or the
like) relating to the Company’s business, products or services, whether such
work is created solely by the Participant or jointly with others (whether during
business hours or otherwise and whether on the Company’s premises or otherwise),
the Company shall be deemed the author of such work if the work is prepared by
the Participant in the scope of the Participant’s employment.



--------------------------------------------------------------------------------

10. Non-Solicitation

(a) For the purposes of this Section, the following words have the following
meanings:

i. “Affiliate” means, with respect to any individual or a corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
political subdivision thereof) or other entity of any kind (each a “person”),
any other person that directly or indirectly controls or is controlled by or
under common control with such person. For the purposes of this definition,
“control” when used with respect to any person, means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such person, whether through the ownership of voting securities, by
contract or otherwise; and the terms of “affiliated”, “controlling” and
“controlled” have meanings correlated to the foregoing.

ii. “Company Services” means any services (including but not limited to
technical and product support, technical advice, underwriting and customer
services) supplied by the Company or its Affiliates in the specialty property
and/or casualty insurance business.

iii. “Confidential Information” has the meaning ascribed thereto in Section 9.

iv. “Customer” means any person or firm or company or other organization
whatsoever to whom or which the Company supplied Company Services during the
Restricted Period and with whom or which, during the Restricted Period: (x) the
Participant had material personal dealings pursuant to his employment, or
(y) any employee who was under the direct or indirect supervision of the
Participant had material personal dealings pursuant to his or her employment.

v. “Prospective Customer” means any person or firm or company or other
organization whatsoever with whom or which the Company or its Affiliates shall
have had negotiations or material discussions regarding the possible
distribution, sale or supply of Company Services during the Restricted Period
and with whom or which during such period: (x) the Participant shall have had
material personal dealings pursuant to his employment, or (y) any employee who
was under the direct or indirect supervision of the Participant shall have had
material personal dealings pursuant to his or her employment, or (z) the
Participant was directly responsible in a client management capacity on behalf
of the Company.

vi. “Restricted Employee” means any person who on the date of the Participant’s
termination of employment by the Company was at the level of director, manager,
underwriter or salesperson with whom the Participant had material contact or
dealings in the course of his employment during the Restricted Period;

vii. “Restricted Period” means the period of twelve months ending on the last
day of the Participant’s employment with the Company or, in the event that no
duties were assigned to the Participant, the twelve months immediately preceding
the last day on which the Participant carried out any duties for the Company.



--------------------------------------------------------------------------------

(b) The Participant recognizes that, while performing his duties for the
Company, he will have access to and come into contact with trade secrets and
Confidential Information belonging to the Company and its Affiliates and will
obtain personal knowledge of and influence over its or their customers and/or
employees. The Participant therefore agrees that the restrictions set out in
this Section 10 are reasonable and necessary to protect the legitimate business
interests of the Company and its Affiliates both during and after the
termination of his employment.

(c) The Participant hereby undertakes with the Company that he shall not during
his employment with the Company and for the period of twelve months after he
ceases to be employed by the Company for any reason, whether the termination is
by the Company, by the Participant, due to Disability, without the prior written
consent of the Company, whether by himself, through his employers or employees
or agents or otherwise, howsoever and whether on his own behalf or on behalf of
any other person, firm, company or other organization directly or indirectly:

 

  i. solicit business from or endeavor to entice away or canvass any Customer or
Prospective Customer;

 

  ii. solicit or induce or endeavor to solicit or induce any Restricted Employee
to cease working for or providing services to the Company, or hire any
Restricted Employee.

(d) This Section 10 shall be for the benefit of the Company and each of its
Affiliates and the Company reserves the right to assign the benefit of such
provisions to any of its Affiliates, in addition such provisions also apply as
though there were substituted for references to “the Company” references to each
of its Affiliates in relation to which the Participant has in the course of his
duties for the Company or by reason of rendering services to or holding office
in such Affiliate: (x) acquired knowledge of its trade secrets or Confidential
Information; or (y) had material personal dealings with its Customers or
Prospective Customers; or (z) supervised directly or indirectly employees having
material personal dealings with its Customers or Prospective Customers but so
that references in this Section 10 to “the Company” shall for this purpose be
deemed to be replaced by references to the relevant Affiliate. The obligations
undertaken by the Participant pursuant to this Section 10 shall, with respect to
each Affiliate of the Company, constitute a separate and distinct covenant and
the invalidity or unenforceability of any such covenant shall not affect the
validity or enforceability of the covenants in favor of any other Affiliate or
the Company.

(e) While the covenants in this Section 10 (on which the Participant has had the
opportunity to take independent advice, as the Participant hereby acknowledges)
are considered by the parties to be reasonable in all the circumstances, it is
agreed that if any such covenants, by themselves, or taken together, shall be
adjudged to go beyond what is reasonable in all the circumstances for the
protection of the legitimate interests of the Company or its Affiliates but
would be adjudged reasonable if part or parts of the wording thereof were
deleted, the relevant covenants or restrictions shall apply with such
deletion(s) as may be necessary to make it or them valid and effective.

11. The SAR award granted hereby is subject to, and the Company and the
Participant agree to be bound by, all of the terms and conditions of the
Company’s [2007 // 2014] Long-Term Incentive Plan, as the same shall be amended
from time to time in accordance with the terms thereof, but no such amendment
shall adversely affect the Participant’s rights under this grant without the
prior written consent of Participant. The terms of the Plan are incorporated
into and form part of this Agreement.



--------------------------------------------------------------------------------

12. No Shares shall be issued and delivered unless and until there shall have
been full compliance with all applicable requirements of the United States
Securities Act of 1933, all applicable listing requirements of any national
securities exchange on which shares of the same class are then listed and any
other requirements of law or of any regulatory bodies having jurisdiction over
such issuance and delivery.

13. Miscellaneous.

(a) No Representations or Warranties. Neither the Company nor the Committee or
any of their representatives or agents has made any representations or
warranties to the Participant with respect to the income tax or other
consequences of the transactions contemplated by this Agreement, and the
Participant is in no manner relying on the Company, the Committee or any of
their representatives or agents for an assessment of such tax or other
consequences.

(b) No Employment Guarantee. Nothing in this Agreement nor in the Plan nor in
the making of the Award shall confer on the Participant any right to or
guarantee of continued employment with the Company or any of its subsidiaries or
in any way limit the right of the Company or any of its subsidiaries to
terminate the employment of the Participant at any time.

(c) Necessary Acts. The Participant and the Company hereby agree to perform any
further acts and to execute and deliver any documents which may be reasonably
necessary to carry out the provisions of this Agreement.

(d) Binding Effect; Applicable Law. This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns, and the Participant and
any heir, legatee, or legal representative of the Participant. This Agreement
shall be interpreted under and governed by and constructed in accordance with
the laws of Texas.

(e) Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement are final and binding.



--------------------------------------------------------------------------------

ARGO GROUP INTERNATIONAL HOLDINGS, LTD. By  

 

Its  

 

SAR HOLDER By  

 

Print Name  

 